FILED
                            NOT FOR PUBLICATION                              JUL 18 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILSON THOMAS,                                   No. 10-15820

               Petitioner - Appellant,           D.C. No. 1:08-cv-01566-AWI

  v.
                                                 MEMORANDUM *
NEIL H. ADLER, Warden; TAFT C.I.;
FEDERAL BUREAU OF PRISONS,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Federal prisoner Wilson Thomas appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition as moot. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm the district court.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Thomas contends that the district court erred by dismissing his habeas

petition seeking immediate consideration for transfer into a Residential Reentry

Center (“RRC”). The record reflects that the district court did not err when it

dismissed the petition because the Bureau of Prisons has eliminated the policy

Thomas challenged in his petition. In addition, at the time of the district court’s

decision, Thomas had already received an individualized consideration for RRC

placement in accordance with 18 U.S.C. §§ 3621(b) and 3624(c), and Rodriguez v.

Smith, 541 F.3d 1180, 1184-89 (9th Cir. 2008).

      Thomas’s remaining contentions are unavailing.

      AFFIRMED.




                                           2                                    10-15820